Citation Nr: 1611881	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-24 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.  

2. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, and posttraumatic stress disorder (PTSD).  

3. Entitlement to service connection for a right ankle disability.

4. Entitlement to service connection for an acquired psychiatric disorder.  

5. Entitlement to service connection for a left foot disability.

6. Entitlement to service connection for a right lower extremity disability, to include avascular necrosis (AVN) and peripheral neuropathy.  

7. Entitlement to service connection for a left lower extremity disability, to include AVN and peripheral neuropathy.  

8. Entitlement to service connection for a left shoulder disability. 

9. Entitlement to a disability rating in excess of 10 percent for a right great toe scar.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1980 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

With regard to the Veteran's psychiatric disorders, the Board notes that the RO denied service connection for anxiety and depression in a July 2005 rating decision and appealed the denial to the Board.  In November 2007, the Board denied service connection for PTSD and a sleep disorder.  The Veteran did not appeal the Board decision.  Therefore, there are final decisions with regard to the diagnoses of depression, anxiety, and PTSD, and therefore new and material evidence is required to reopen the claims.  The Board has rephrased the Veteran's claim of entitlement to service connection for her multiple psychiatric diagnoses as one claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing in January 2016 before the undersigned.  A copy of the transcript is of record.  The record was held open for an additional 60 days to provide the Veteran an opportunity to submit additional evidence and none was received.  

The issues of entitlement to service connection for an acquired psychiatric disorder, a left foot disability, a right lower extremity disability, a left lower extremity disability, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for service connection for a right ankle disability was denied in a July 2005 RO rating decision.  She did not appeal the decision with respect to that issue.

2. The Veteran's claim for service connection for an acquired psychiatric disorder was denied in July 2005 RO rating decision.  She appealed that decision to the Board, which denied her claim in a November 2007 decision that was not appealed.  

3. Evidence associated with the claims file since July 2005 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right ankle disability and an acquired psychiatric disorder. 

4. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a right ankle disability that began during active service or is related to an incident of service. 

5. In January 2016, prior to the promulgation of a decision on the issue of entitlement to a disability rating in excess of 10 percent for a right great toe scar, the Veteran withdrew her appeal.  


CONCLUSIONS OF LAW

1. The July 2005 rating denying service connection for a right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).   

2. The November 2007 Board decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

3. Evidence received since the July 2005 rating decision that denied service connection for a right ankle disability is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4. Evidence received since the November 2007 Board decision denying service connection for an acquires psychiatric disorder is new and material; the claim is reopened.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

5. The Veteran's right ankle disability was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6. The criteria for withdrawal of the Veteran's appealed claim for a disability rating in excess of 10 percent for a right great toe scar have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In July 2005, the RO denied the Veteran's claim for service connection for a right ankle disability on the basis that there was no chronic disability, and denied service connection for an acquired psychiatric disorder on the bases that she did not have PTSD and that her stressor was not verifiable.  With regard to her right ankle claim, she did not submit a Notice of Disagreement (NOD) or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim"). Accordingly, the July 2005 rating decision became final with regard to her right ankle.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015). 

In October 2005, the Veteran filed a timely NOD to the July 2005 denial of service connection for an acquired psychiatric disorder.  The RO issued a Statement of the Case in July 2006, and she perfected her appeal to the Board later in July 2006.  In a November 2007 decision, the Board denied service connection for an acquired psychiatric disorder.  The November 2007 Board decision is final with respect to the Veteran's psychiatric disorder claim.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

A. Right Ankle Disability

The Veteran submitted May 2008 and October 2014 positive medical opinions from Dr. G. D., her VA podiatrist.  Dr. G. D. provided a link between the Veteran's right ankle disability and her period of service.  This evidence is both new and material, as no positive medical opinions were of record at the time of the July 2005 denial.  Reopening of the Veteran's claim for service connection for a right ankle disability based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011)(holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

B. Acquired Psychiatric Disorder

After the November 2007 Board decision was rendered, additional evidence was added to the record.  In March 2008, B. F., the Veteran's sister, stated that her personality had changed upon her return from service.  Additionally, at her January 2016 Board hearing, the Veteran asserted a new stressor.  She stated that because she was afraid to climb a gaff pole during training, she attempted to have her military occupational specialty (MOS) changed to one that did not require her to do so.  She testified that a sergeant told her that he would make arrangements to have her MOS changed if she went to a trailer park with him.  She testified that the sergeant took photographs of her and another woman nude and forcibly injected them with drugs.  She also asserted that her documented overdose of Tylenol in service was actually a suicide attempt.  Presuming the credibility of her statements, they are new and material.  Reopening of her claim for service connection for an acquired psychiatric disorder is warranted.  Id.  

II. Service Connection for a Right Ankle Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with mild degenerative changes of the right ankle and a calcaneal spur, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  Her service treatment records (STRs) document that she fell from a gaff pole and injured her right foot, satisfying the second element of a service connection claim.  Id.  

She underwent a VA examination in July 2010.  She reported that her right ankle symptoms began in service.  The examiner concluded that the Veteran's right ankle disability was not due to service.  Even though one STR noted right ankle pain, her lower extremities were normal at her separation examination.  The examiner noted that there was a lengthy gap in treatment from her separation from service in 1980 until 2004 when she first sought VA treatment, and as a result her right ankle disability was not related to her period of active service.  

In May 2008, Dr. G. D., the Veteran's VA podiatrist, stated that her in service injury "...has caused her significant chronic foot problems."  He asserted that radiographs taken after her injury in 1980 were not conclusive for major damage but MRIs showed significant bone damage.  He noted that radiographs could continue to be negative until the bone damage became severe enough to view in an x-ray.  In October 2014, Dr. G. D. stated that the Veteran's trauma from falling from a gaff pole caused her right ankle disability.  

The Board finds that the opinion of the July 2010 VA examiner and those of Dr. G. D. are equally probative.  Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  The nexus element of a service connection claim is satisfied.  Shedden, 381 F.3d at 1166-67.  Service connection for a right ankle disability is granted.  

III. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2015).   

At her January 2016 hearing before the Board, the Veteran withdrew her appeal as to entitlement to a disability rating in excess of 10 percent for a right great toe scar.  The Veteran's statement indicating her intention to withdraw the appeal as to this issue, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn this appeal.  Therefore there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence having been received, the claim for service connection for a right ankle disability is reopened.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.

Service connection for a right ankle disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for a right great toe scar is dismissed. 


REMAND

Remand is necessary in this case for the following reasons.  

At her January 2016 Board hearing, the Veteran testified that she and another woman were assaulted by a sergeant at a trailer park.  She stated that they escaped from the trailer without their clothes on and that she was subsequently sent to jail for being nude in public.  This raises the possibility that there are records documenting the circumstances of her arrest, which may confirm her reported stressor.  The RO must attempt to obtain these records.  

The Veteran also stated that she received regular psychiatric treatment through VA and saw her mental health care provider the week prior to her hearing.  The RO should obtain any outstanding VA treatment records that are not currently associated with her claims file.  

The Veteran also testified that she saw Dr. S. for her left shoulder disability, and that he stated that the disability was related to service.  The RO must attempt to obtain the records from this private medical care provider.  

The evidence of record is not sufficient for the Board to adjudicate the Veteran's psychiatric claim.  She carries multiple psychiatric diagnoses.  Additionally, her treatment records show that she experienced sexual trauma at age 11 or 12, prior to entering service, and that some of her psychiatric symptoms are its result.  Post-service treatment records also indicate that her experiences in service may have caused or contributed to her psychiatric disorder.  A VA examination is needed in order for the Board to make an informed decision regarding this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Because the Veteran's VA and private medical records indicate that she was sexually assaulted prior to service, and that her psychiatric disorders may be related to those incidents, the question of whether she had a psychiatric disorder prior to service has been raised.  The examiner must provide an opinion as to whether the Veteran's acquired psychiatric disorder is due to events in service.  

With regard to the Veteran's left foot disability, it is unclear from the examinations of record what her diagnoses are.  On remand, an examination must be provided to determine the Veteran's left foot disability or disabilities, and the examiner must address her assertion that she has had recurrent left foot symptoms since her in-service injury. 

With regard to the Veteran's right and left lower extremity disabilities, to include AVN and peripheral neuropathy, the record contains conflicting diagnoses.  Dr. G. D. has diagnosed AVN, but the January 2015 VA examiner found that she has never had AVN.  A new examination or opinion must be obtained to address the conflicting evidence.  

With regard to the Veteran's left shoulder disability, the November 2009 VA examiner provided a negative opinion based upon her shoulder being normal when she separated from service.  The examiner concluded that her shoulder pain was due to her post-service occupation as a fiberglass laminator.  At her January 2016 hearing, the Veteran testified that she had symptoms of a left shoulder disability after service and that they have persisted since that time.  She specified that the symptoms were present before she began working as a fiberglass laminator.  An addendum opinion is needed to address the Veteran's lay contentions.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to provide information necessary to obtain the police records of her arrest and time in jail from the appropriate agency or agencies, and provide her with the appropriate release forms, if necessary.  If the Veteran returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

2. Attempt to obtain any outstanding VA treatment records that may exist, including mental health treatment, that have not already been associated with the Veteran's claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

3. Provide the Veteran with a release form for medical records generated by Dr. S., who treated her left shoulder, and if she returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2015).  

4. Schedule the Veteran for an examination with an appropriate clinician for her acquired psychiatric disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. Private medical records from Dr. D. R., who treated the Veteran for PTSD due to childhood trauma.  

ii. The Veteran's January 2016 hearing testimony where she described a sexual assault and an in-service suicide attempt by overdosing on Tylenol.  

c. The examiner must provide a diagnosis for each psychiatric disability found using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  If the examiner diagnoses PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

d. For each diagnosis, the examiner must provide opinions as to the following: 

i. Whether it is medically undebatable that the Veteran's acquired psychiatric disorder preexisted her entry into active military service.

ii. If it is found as medically undebatable that her acquired psychiatric disorder clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iv. If an acquired psychiatric disorder is not found to have preexisted her period of active service, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder began during active service or is related to an incident of service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for an examination with an appropriate clinician for her left foot disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. In providing the requested opinion, the examiner must address the Veteran's lay assertion that she had symptoms in her left foot prior to when she first sought treatment with VA in 2004.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

c. The examiner must provide an appropriate diagnosis or diagnoses for the Veteran's left foot disabilities.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot disability began during active service or is related to an incident of service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Return the Veteran's claims file to the examiner who conducted the January 2015 peripheral nerves examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An April 2008 MRI report of the right foot indicating possible avascular necrosis of the talar dome or a bone injury to the talar dome. 

ii. A May 2008 opinion from Dr. G. D. linking the Veteran's disabilities to bone damage from an in-service fall.

iii. An October 2014 statement from Dr. G. D. that the Veteran had bone necrosis and peripheral neuropathy due to her in-service fall.  

iv. The January 2015 VA examination report and addendum opinion.  

v. The Veteran's January 2016 testimony that she had lower extremity symptoms after her fall and prior to undergoing chemotherapy.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide the appropriate diagnosis or diagnoses for the Veteran's lower extremity disabilities.  For each, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that they began during active service or are related to an incident of service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. Schedule the Veteran for an examination with an appropriate clinician for her left shoulder disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A February 1980 service treatment record noting a complaint of left shoulder pain for the previous three weeks and a notation of trapezius muscle spasm. 

ii. The November 2009 VA examination report.  

iii. The Veteran's January 2016 testimony where she asserts that her shoulder hurt in service and that she had shoulder symptoms prior to beginning her occupation as a fiberglass laminator.  

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disability began during active service or is related to an incident of service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

9. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


